Matthews, J.
delivered the opinion of the court. This is a suit brought to recover half the amount of profits on sales, of a certain quantity of cotton, which the plaintiff alleges in his petition, was shipped from New-Orleans to Liverpool on the joint account and risque of himself and the defendant, and there sold by the latter for their common benefit. The answer contains peremptory exceptions and the general issue. The cause was submitted to a special jury in the court below, who returned a verdict for the defendant; and judgment having been rendered thereon, the plaintiff appealed.
It appears, from the record of the case, that *31the principal fact on which the plaintiff rests his claim, viz. the existence of the contract by which he attempts to support a joint interest with the defendant, in the cotton which was shipped and sold, as alleged in the petition, is negatived by the verdict of the jury. If the verdict be not contrary to evidence, it ought not to be disturbed. We have examined the testimony and do not believe the finding of the jury to be contrary thereto. Being satisfied with the decision of the cause on its merits, it is unnecessary to enquire into the exceptions to the action.
East’n District.
June, 1822.
Duncan for the plaintiff, Eustis for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.